CUNNINGHAM, C. J.
(Dissenting). — I cannot concur in the reasons given by the majority of the court for reversing the judgment. The testimony nowhere defines Rankin’s relation to the mine, the sale of which is involved; and, under the authorities relied upon, if he contracted as the owner the statute requires the promise to be in writing. If he contracted as the controlling stockholder of the owner, for and in behalf of such owner, then the promise was that of his principal, and not the contract of Rankin. In which last contingency the testimony offered should have been rejected for the reason it is not within the issues.
Why did Rankin say to Hall that the Braganza Mines Company owned the Henrietta mine and that he (Rankin) owned sixty-five per cent of the stock of that corporation, unless it was for the purpose of disclosing to Hall the principal for whom Rankin was *18contracting? The statute, paragraph 3272, Revised Statutes of Arizona of 1913, is enacted to prevent the ungrounded claims of agents for commission or compensation in the sale of mines. If the statute in its scope is limited to the actual sellers and purchasers and not to those who assume to be the owners of the buyers, when in fact such persons are agents, I think the scope is thereby too greatly restricted.
The plaintiff in this case has a clear remedy which he may enforce in the courts, if he was promised a portion of the compensation received by Rankin. Otherwise, if Rankin acted as the owner of the mine and employed the plaintiff to assist him in selling it, the contract of employment must be in writing.